UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4326


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KALIFE CRENSHAW,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cr-00456-RDB-1)


Submitted:   October 26, 2012             Decided:   November 2, 2012


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Sapna Mirchandani, Staff
Attorney,   Greenbelt,  Maryland,   for   Appellant.     Rod J.
Rosenstein, United States Attorney, Debra L. Dwyer, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kalife Crenshaw pled guilty to one count of possession

of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1)

(2006), and was sentenced as an armed career criminal to 180

months’ imprisonment, the mandatory minimum sentence prescribed

by 18 U.S.C. § 924(e) (2006).                 Crenshaw appeals his sentence,

arguing that the mandatory minimum sentencing scheme in § 924(e)

conflicts with 18 U.S.C. § 3553(a) (2006).               We affirm.

            We review issues of statutory interpretation de novo.

United States v. Joshua, 607 F.3d 379, 382 (4th Cir. 2010).

Section 924(e)(1) requires a minimum sentence of 180 months’

imprisonment for a violation of § 922(g) by a person with three

or   more   previous    convictions    for      either    violent       felonies   or

serious drug offenses.          Section 3553(a), the general sentencing

statute, sets forth factors for the district court to consider

during sentencing and mandates that a court “impose a sentence

sufficient, but not greater than necessary.”                     Section 3551(a)

defines the scope of § 3553(a) so as to eliminate any conflict

with   mandatory     minimum     sentences,         providing    that    sentencing

shall be effected pursuant to § 3553(a) “except as otherwise

specifically provided.”        18 U.S.C. § 3551(a) (2006).

            Courts     have    rejected       the    assertion   that     § 3553(a)

conflicts with statutorily-mandated sentences, finding that the

“otherwise specifically provided” language of § 3551(a) includes

                                          2
mandatory minimum sentences.                 E.g., United States v. Sutton, 625

F.3d 526, 529 (8th Cir. 2010); United States v. Kellum, 356 F.3d

285, 289 (3d Cir. 2004) (mandatory minimum sentences “clearly

fit   within        the     ‘except    as    otherwise    specifically       provided’

exclusion of 3551(a)”).               In addressing a similar issue, we have

likewise recognized that “a district court has no discretion to

impose a sentence outside of the statutory range established by

Congress      for    the     offense    of     conviction.”      United      States   v.

Robinson, 404 F.3d 850, 862 (4th Cir. 2005).

              Applying this reasoning, we conclude that no conflict

exists between § 3553(a) and the statutorily-imposed mandatory

minimum    sentence         in     § 924(e).       Crenshaw’s    challenge     to     his

sentence      thus        fails.      Accordingly,       we   affirm   the    district

court’s judgment.             We dispense with oral argument because the

facts   and    legal        contentions      are   adequately    presented      in    the

materials      before       the     court    and   argument    would   not    aid     the

decisional process.

                                                                              AFFIRMED




                                               3